DETAILED ACTION
	In Reply filed on 06 April 2021, claims 1-4, 6-11, and 13-22 are pending. Claims 1 and 16 are currently amended. No claims are currently canceled or newly added. Claims 1-4, 6-11, and 13-22 are considered in the current Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 April 2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, Bauer in view of Terase teaches all the claimed limitations (see pages 4-7, the Office Action on 11/06/2020) including a solvent replacement step of replacing the first solvent with a second solvent after the gelation step (pages 6-7, Id.), but does not specifically teach that (1) the first solvent (i.e., gelation solvent) and 
	Fukuju et al. (US 20130189521 A1, hereinafter Fukuju) teach a method for manufacturing an aerogel having excellent thermal insulation performance with an average particle size of 1 to 30 µm in global shape (abstract). Fukuju also teaches that the method needs the solvent replacement to be carried out, and the solvent replacement is to replace the water contained in the gel with a solvent (final solvent) having a small surface tension so that drying shrinkage will not occur when the gel obtained by the above method is dried in the drying step described below (¶ [0077]), Although Fukuju teaches that the gelation solvent is replaced to a final solvent, Fukuju does not specifically teach that the replaced solvent (i.e., second solvent) is used for the later pulverization step. 
	Joboji et al. (US 20090011319 A1, hereinafter Joboji) teach a fuel cell system including a catalytic layer containing carbon aerogels (abstract). The carbon aerogel layer is conventionally obtained through sol-gel polymerization (S91), solvent displacement (S92), drying (S93), thermal decomposition (S94), and grinding (S95) in the order (¶ [0008]-¶ [0019]; FIGURE 20). In the present invention, the carbon aerogel layer is obtained through sol-gel polymerization (S1), grinding (S2), solvent displacement (S3), drying (S4), and thermal decomposition (S5) (¶ [0083]-¶ [0090]; FIGURE 1). Although both methods include sol-gel polymerization, solvent displacement, and grinding steps, either of the conventional method and the inventive method of Joboji does not specifically teach that the replaced solvent (i.e., second solvent) is used for the later grinding (i.e., pulverization) step. 
	Yoon et al. (US 20120056137 A1, hereinafter Yoon) teach an apparatus and a method for preparing a titanium dioxide (TiO2) sol (abstract). To prepare the titanium dioxide paste for the screen printing process, commercialized nanoscale titanium dioxide powder is used or titanium dioxide is synthesized by performing a sol-gel process or hydrothermal process on a titanium dioxide precursor, such as alkoxide or titanium tetrachloride (TiCl4) and powdered, and to promote a mixture of the titanium dioxide powder with a highly viscous organic solvent, such as terpineol, the titanium dioxide powder is ground and dispersed in an organic solvent, such as ethyl alcohol, using an attrition milling apparatus (¶ [0006]; see also, ¶ [0071], ¶ [0074], ¶ [0095]). Although the solvent-replaced titanium dioxide slurry is further processed using a 3-roll mill (¶ [0095]), the process is NOT for pulverizing the titanium dioxide sol but for homogenizing the slurry with a binder solvent.  Furthermore, the solvent replacement is carried out preventing gelation of sol during the solvent replacement process (see ¶ [0051], ¶ [0052], ¶ [0061], ¶ [0092]). Thus, it would NOT be obvious to motivate to combine the method of the solvent replacement as taught by Yoon in order to make a porous gel-containing liquid as recited in claim 1. 
	Therefore, modified Bauer further in view of Fukuju, Joboji, or Yoon does NOT specifically teach all the claimed limitations including (1) the first solvent (i.e., gelation solvent) and the second solvent are different, and (2) the pulverization step is performed using the second solvent. Thus, claim 1 is allowable, and claims 2-4, 6-11, and 13-22 are allowable as being dependent from claim 1. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744